Citation Nr: 1107867	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
brachial plexopathy, right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for 
lung cancer, status post right lung lobectomy.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In this decision the RO granted service connection for 
brachial plexopathy, right shoulder, and assigned a 20 percent 
rating, effective in May 2008.  Also in this decision the RO 
granted service connection for lung cancer, status post right 
lung lobectomy, and assigned a noncompensable rating, also 
effective in May 2008.  Subsequently, in April 2009, the RO 
increased the rating for right shoulder brachial plexopathy to 40 
percent disabling and increased the rating for lung cancer status 
post right lung lobectomy to 10 percent disabling, both effective 
in May 2008.  In August 2009, the RO assigned an earlier 
effective date for these ratings of April 29, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Subsequent to the RO's issuance of the Statement of the Case in 
April 2009, in July 2010, the Veteran submitted additional 
evidence in support of his claims.  In this regard, the Veteran 
submitted a statement asserting that his service-connected 
brachial plexopathy, right shoulder, had deteriorated and 
affected his right hand.  He explained that he had spasms and 
cramps in his right hand and sometimes had to use his left hand 
to open the fingers of his right hand.  He also stated that he 
had to use his left hand to hold anything steady due to the 
spasms in his right hand.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  Moreover, the veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  See also 38 C.F.R. § 3.327; Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  

The April 2010 statement from the Veteran appears to be the first 
report of associated problems with his right hand and 
consideration of such symptomatology has not been previously 
considered.  In short, the Board finds that a new examination is 
warranted based on the Veteran's assertions of worsening 
disability.  Id; see also 38 U.S.C.A. § 5103A(d).

Lastly, it appears that there are outstanding treatment records.  
In specific regard to the Veteran's lung cancer, status post 
right lung lobectomy, the actual surgical records of the right 
upper lobectomy performed in December 2002 are not on file, nor 
are the post surgical radiation and chemotherapy records.  
Accordingly, a request should be made for these and all 
outstanding medical records pertaining to both the Veteran's 
right lung and brachial plexopathy, right shoulder, disabilities.  
38 U.S.C.A. § 5103A(b), (c).

Also, in May 2008, the Veteran's representative submitted 
evidence to the RO including a letter from the Social Security 
Administration (SSA) finding the Veteran disabled as of August 
2006.  However, this letter does not indicate what 
disability(ies) the Veteran was found to be disabled from, nor 
does it include any underlying medical records.  Despite notice 
that the Veteran has been awarded SSA disability benefits, no 
attempt has been made to obtain his SSA records.  Thus, in light 
of the existence and relevance of such records to the Veteran's 
pending claims, it is incumbent on VA to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA 
has actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

In regard to the Veteran's claim for a TDIU, the RO denied this 
issue in a rating decision dated in August 2009.  Subsequently, 
in July 2010, the RO forwarded additional evidence to the Board.  
This evidence includes a statement from the Veteran asserting 
that no one would give him employment based on his (service-
connected) disabilities and that together these disabilities 
"should add up to total disability".  The Board construes this 
as a Notice of Disagreement to the TDIU issue.  Thus, as no 
Statement of the Case has been issued in this matter and in light 
of the present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to include 
issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of pertinent outstanding 
treatment records for the Veteran's service-
connected brachial plexopathy, right 
shoulder, and lung cancer, status post right 
lung lobectomy.  Records regarding the 
Veteran's service-connected lung cancer, 
status post right lung lobectomy, should 
include the operative record of the right 
upper lobectomy performed in December 2002, 
as well as post surgical radiation and 
chemotherapy records.  If this request for 
treatment records is not successful, the 
AMC/RO should document the claims file and 
inform the appellant and his representative 
of this so that they will have an opportunity 
to obtain and submit the records themselves.

2.  Obtain from SSA copies of any 
determinations regarding the Veteran's 
claim(s) for disability benefits, along with 
the underlying medical records considered in 
reaching decision(s) involving the Veteran.  
All attempts to obtain records should be 
documented in the claims folder.  Efforts to 
obtain the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
the Veteran should be notified in writing.  

3.  Arrange for an appropriate examination of 
the Veteran to determine the current severity 
of his service-connected brachial plexopathy, 
right shoulder, to include consideration of 
any associated right hand symptomatology.  In 
conjunction with the scheduling of the 
examination, the Veteran should be advised of 
the provisions of 38 C.F.R. § 3.655.  
Pertinent documents in the Veteran's claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was 
conducted. 

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
favorably resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
Veteran.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to the Board for 
further appellate review, if in order.

5.  Take appropriate action, including 
issuance of a Statement of the Case, on the 
appeal initiated by the Veteran regarding the 
August 2009 rating decision denying the issue 
of entitlement to a TDIU.  The Veteran and 
his representative should be clearly advised 
of the need to file a timely substantive 
appeal in this matter if the Veteran wishes 
to complete an appeal of this determination.  
Then, only if the appeal is timely perfected, 
the issue is to be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

